         Case 1:15-cr-00643-PKC Document 485 Filed 05/01/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     May 1, 2019
BY ECF

The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan Federal Courthouse
500 Pearl Street
New York, NY 10007-1312

               Re:     United States v. Jason Galanis,
                       15 Cr. 643 (PKC)

Dear Judge Castel:

        The Government has reviewed the respective affidavits filed by defendant Jason Galanis
and his counsel, Thomas Mazzucco, Esq., in connection with Galanis’s claims of ineffective
assistance of counsel. The Government believes that the affidavits make conflicting factual
assertions regarding the advice provided to Galanis by Mr. Mazzucco. As such, the Government
consents to an evidentiary hearing at which further evidence regarding Galanis’s claims can be
adduced.

        The Government has consulted with both Mr. Mazzucco and habeas counsel for Galanis.
Given upcoming trial demands for Galanis’s counsel, as well as the necessity of having the United
States Marshals transport Mr. Galanis from California to New York for any evidentiary hearing,
the parties would request that the hearing be scheduled in late September, to the extent such a date
is compatible with the Court’s schedule.

                                                     Respectfully submitted,


                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                                 By: /s/ Brian R. Blais
                                                     Brian R. Blais
                                                     Rebecca Mermelstein
                                                     Assistant United States Attorneys
                                                     (212) 637-2521/2360

cc: Counsel of record (by ECF)
